Citation Nr: 1316953	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for rheumatoid arthritis.

2. Entitlement to service connection for rheumatoid arthritis.

3. Entitlement to service connection for degenerative arthritis of the hands.

4. Entitlement to service connection for degenerative arthritis of the elbows.

5. Entitlement to service connection for degenerative arthritis of the knees.  

6. Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970 and from December 1970 to October 1973.  

This matter is on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before a Decision Review Officer in February 2008.  A transcript of the hearing is of record.

In a January 2011 decision, the Board largely agreed with the RO's July 2005 decision, and also denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in an August 2012 non-precedential memorandum decision, the Court vacated the Board's January 2011 decision and remanded the claim to the Board for further development.  See Heck v. Shinseki, 2012 WL 3192231 (August 7, 2012).  In doing so, the Court determined that VA had been inconsistent in the characterization of the Veteran's previously denied claim, and also concluded that neither the RO nor the Board adequately addressed why the claim on appeal is the same claim as that previously denied.  On remand, the Board was instructed to determine the scope of the initial claim for benefits; provide the Veteran with notice of the correct reasons and bases for the denial of the initial claim [see Kent v. Nicholson, 20 Vet. App. 1 (2006)]; determine whether the Veteran's current claim was indeed a new claim; and readjudicate the claim based on the evidence of record.  

To clarify any confusion, rheumatoid arthritis (or "rheumatism" as is contemplated in the context of this claim) is not a joint disorder per se.  Rather, it is a whole-body, chronic and systemic autoimmune disease, which results in symptoms such as pain, "stiffness," inflammation and other arthritis processes the joint spaces.  See The MERCK Manual, Sec. 4, Ch. 35, pp. 332-39 (19 ed. 2011).  The fact that rheumatoid arthritis is a whole-body disorder is contemplated by the very construction of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5002, which lists the rating criteria for this disease.  Notably, DC 5002 contemplates ratings for either the active process (which is not specific to any particular joint).  

Therefore, although the Veteran stated that his rheumatoid arthritis was manifest in his hands when he submitted his first claim in February 1974, it would be improper to limit the scope of that claim to only his wrists, but is instead a claim for a whole-body disorder which happened to manifest itself, at least on that occasion, in his wrists.  As a consequence, a subsequent claim for rheumatoid arthritis is directly related to the original claim, regardless of what joint it affects.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In any event, for the reasons stated below, the Veteran's claim for rheumatoid arthritis is being reopened.  As such, the reasons and bases for the Court's remand are no longer applicable.  

Although the Veteran has characterized the claim on appeal as rheumatoid arthritis, he is not a medical professional and is not competent to render such a diagnosis.  Rather, his claim is for the symptoms of pain he is experiencing in his joints, and, because the record indicates that he may instead have degenerative arthritis in his hands, elbows, knees, and low back, entitlement to service connection should be considered on this basis, as well.  See, by analogy, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues have been recharacterized accordingly.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for rheumatoid arthritis has indeed been received.  Accordingly, the Board is granting this aspect of the appeal.  In addition, the issues of entitlement to service connection for rheumatoid arthritis and for degenerative arthritis of the hands, elbows, knees, and lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An unappealed January 26th, 1983 rating action continued prior denials of service connection for rheumatoid arthritis on the basis that the evidence of record did not associate such a disability to the Veteran's active duty.  

2.  The evidence added to the record since the January 26th, 1983 decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a rheumatoid arthritis.  


CONCLUSIONS OF LAW

1.  The January 26th, 1983 rating decision that continued prior denials of service connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The evidence received subsequent to the January 26th, 1983 rating decision is new and material, and the claim for service connection for rheumatoid arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Veteran submitted a claim in October 2004 seeking entitlement to service connection for rheumatoid arthritis in the hands and "joints."  He previously submitted a claim seeking service connection for "rheumatism" in "both hands" in January 1976.  In a May 1976 rating decision, the RO observed that there was no record of alleged treatment for rheumatoid arthritis in service, although it did recognize that he was seen for complaints of symptoms in the joint spaces (the particular symptoms were not discussed).  The Veteran did not appeal, nor did he submit any new and material evidence within a year of the May 1976 rating decision. See Buie v. Shinseki, 24 Vet. App. 242 (2011).  

In December 1982, the Veteran submitted a new claim for what he characterized as "rheumatism" that was not specific to any particular joint.  In an early January 1983 decision, the RO confirmed the prior denial.  Also, in the January 26th, 1983 rating decision, the RO continued to deny this issue, as new and material evidence had not been received.  This rating decision was also not appealed, nor was there any additional evidence submitted within a year after it was sent to the Veteran. Id.  

Rheumatoid arthritis as an immunosuppressive disorder that becomes manifest by symptoms such as stiffness and pain in the joints.  The fact that the Veteran may have been experiencing symptoms in different joints at different times does not make the claims in January 1973 and December 1982 distinct.  Rather, the two claims were for effectively the same disorder, and the January 26th, 1983 rating decision is the last final denial of this claim.  Thus, when the Veteran submitted his current claim in October 2004, characterized as rheumatoid arthritis to the hands and "joints," this is a claim for the same disorder that was previously denied, and it cannot be reopened without a showing of new and material evidence.  
In this case, the Board determines that new and material evidence has been submitted, and that the claim should be reopened.  Specifically, the evidence of record at the time of the last final denial included the Veteran's service treatment records, some VA treatment records, and a VA examination in April 1976 that diagnosed rheumatoid arthritis.  The evidence of record since that time includes a large number of VA treatment records, as well as records that were submitted in conjunction with a claim for benefits to the Social Security Administration (SSA). 

Notably, VA treatment records in May and June 2004 both observed a "remote history" of rheumatoid arthritis.  Moreover, a treatment note in October 2004 indicated that he takes Diclofenac, an anti-inflammatory drug that is used to treat a number of pain disorders, including rheumatoid arthritis.  Additionally, the Veteran underwent a VA examination in March 2008, where he stated that he was treated for synovitis while stationed in Guam in 1971, although this treatment was addressed in the May 1976 RO decision.  

As the holding of the Court of Appeals for Veterans Claims (Court) in Shade (which occurred during the course of this appeal) applies here, although the original claim was denied because there was no evidence of an in-service disorder, this does not mean that the Veteran must necessarily submit evidence from 1968 to 1973.  Rather, the evidence needs only to reasonably substantiate the claim were it reopened.  Shade, 24 Vet. App. at 118.

While there are no specific diagnoses of rheumatoid arthritis in service, the Veteran has been subsequently diagnosed with this disorder based on these symptoms.  In such situations, lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson describes symptoms at that time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). Therefore, given the Court's interpretation of new and material evidence claims in Shade, and given that the Veteran's stated symptoms are presumed credible for purposes of reopening a previously denied claim, the Board concludes that the subsequent treatment records constitute new and material evidence, and that the claim should be reopened.  
ORDER

New and material evidence having been received, the application to reopen a previously denied claim for service connection for rheumatoid arthritis is granted, and, to this extent, the appeal is granted.  

REMAND

With the Veteran's rheumatoid arthritis claim having been reopened, the Board determines that additional development is required in order to determine the nature of his joint disorder, and whether it is related to service.  Of particular significance here is the fact that, while the Veteran underwent a VA examination in March 2008 that was specifically directed toward the issues on appeal, there are some further questions that require resolution.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate).   

On that occasion, the Veteran stated that he experienced an episode of swollen hands, elbows and knees while stationed in Guam in 1971, and the examiner observed that the October 1971 treatment note records these complaints.  However, while the examiner was unable to determine whether or not a rheumatoid test was performed, this appears contradicted by the service treatment records, which do indicate that the Veteran was tested for a rheumatoid arthritis factor ("R.A. factor").  Although the test was negative, the impact of a negative rheumatoid factor is unclear, especially in view of subsequent diagnoses of rheumatoid arthritis.  

Additionally, the examiner failed to discuss adequately the probative value of the Veteran's complaints of stiffness in the hands in service.  Because the Veteran was diagnosed with rheumatoid arthritis only 3 years after leaving active duty, it is possible that his in-service symptoms are sufficient to relate his disorder to active duty.  The Board recognizes that the VA examiner was unsure whether the Veteran actually has rheumatoid arthritis and recommended that he be tested for the rheumatoid factor, sedimentation rate ("sed rate"), and an antinuclear antibodies ("ANA") test.  However, the results of these tests do not appear in the record.  
Finally, if a diagnosis of rheumatoid arthritis was in doubt, the examiner recognized that the only alternative diagnosis is degenerative arthritis.  In this regard, if it is possible to discern that the Veteran's arthritis is degenerative rather than rheumatoid, then an opinion is required as to whether this degenerative arthritis is attributable to active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claims for service connection for rheumatoid arthritis and for service connection for degenerative arthritis of the hands, elbows, knees, and lumbar spine.  

2.  Acquire any treatment records that may be available from the VA Medical Center in Indianapolis, Indiana, Tucson, Arizona, or any other VA medical facility since April 2012.  If the Veteran has undergone any relevant private treatment, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.  All such available documents should be associated with the claims folder.  

3.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his joint problems.  Specifically, the examiner is asked to identify whether the Veteran has a valid diagnosis of rheumatoid arthritis-or whether he has degenerative arthritis (and, if so, the affected joints).  In other words, the examiner is asked to discuss the presence of any residuals of rheumatoid arthritis versus degenerative arthritis.  

The claims folder must be made available and reviewed by the examiner. All indicated studies deemed necessary by the examiner should be performed, including for the rheumatoid arthritis factor, sedimentation rate, and an ANA test.  All findings of these tests should be reported in detail.  

Upon completion of this examination, the examiner should express the following opinions:

a. If the Veteran has rheumatoid arthritis, whether it is at least as likely as not (i.e., a 50% possibility or greater) that it had its onset in or is otherwise etiologically related to active service.  The examiner is also asked to identify the joints that are currently affected by this disorder.  

b. For each joint where degenerative arthritis is identified, whether it is at least as likely as not (i.e., a 50% possibility or greater) that it had its onset in or is otherwise etiologically related to active service.  

If DBQs are utilized, the RO should ensure that all appropriate DBQ forms are provided to address the relevant disorders.

All opinions must be accompanied by an adequate reasons and bases. Such reasons and bases may include, but are not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination reports. Additionally, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and most notably his complaints of stiffness in his hands in October 1971.  

If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completion of the foregoing, readjudicate the claims on appeal-entitlement to service connection for rheumatoid arthritis and entitlement to service connection for degenerative arthritis of the hands, elbows, knees, and lumbar spine. If the benefits sought remain denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


